Citation Nr: 0421320	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the groin and axillae. 
 
2.  Entitlement to service connection for residuals of right 
ear infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 until 
September 1970.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision of the Regional Office (RO) in Newark, 
New Jersey.  The issue of service connection for PTSD, which 
was previously on appeal, was granted by rating action dated 
in March 2003.  This is a full grant of that benefit sought 
on appeal and is no longer for appellate consideration. 

The Board finds that the evidence raises the issues of 
service connection for bilateral hearing loss and vertigo.  
These issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence shows no current disability related 
to in service right ear infections.

2.  A skin disorder of the groin and axillae, diagnosed as 
multiple acrochordons and contact dermatitis, is not of 
service origin.


CONCLUSIONS OF LAW

1.  Residuals of right ear infection were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 
2002);38 C.F.R. § 3.303 (2003).

2.  A skin disorder of the groin and axillae were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim of entitlement to service 
connection for residuals of right ear infection.  He was 
provided with a copy of the June 2002 rating action, and a 
September 2002 statement of the case.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding this claim, and the evidence which has been 
received in this regard.  In a letter dated October 2001, the 
veteran was notified of information and evidence needed to 
establish his claim and what evidence the VA would attempt to 
obtain on his behalf.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO has obtained the VA records identified by the 
appellant which are now on file.  Also, a VA examination was 
conducted and the veteran testified at a hearing before the 
undersigned Veterans Law Judge in March 2004.  During the 
hearing the veteran was given additional time to locate and 
submit medical evidence.  No additional evidence has been 
received.  The record discloses that VA has met its duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim currently being decided.  

The Board notes that the October 2001 VCAA letter was mailed 
to the veteran subsequent to the appealed rating action in 
violation of the VCAA and VA has not specifically informed 
the veteran to provide any evidence in his possession not 
previously submitted which is pertinent to this claim which 
is required by38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  In view 
of the facts of this particular issue, no additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual background

The service medical records show that the veteran was seen in 
March 1970 with complaints of earache.  Examination revealed 
inflammation of both ears for which medication, including an 
antibiotic, was prescribed.  In May 1970, a complaint of 
"ear infection" was recorded for which the appellant was 
continued on the same treatment plan.  The service medical 
records show no evidence of a skin disorder of the groin or 
axillae.  Upon examination in September 1970 for discharge 
from active duty, skin, and the ears and drums were evaluated 
as normal.

The veteran received treatment for various complaints at a VA 
outpatient from 1999 to 2002, to include skin problems.  
Records dating from July 1999 show that he underwent a 
physical examination in which he denied a problem with his 
ears.  Examination disclosed no external deformities.  The 
canals were clear and the tympanic membranes were intact.  A 
general physical examination in June 2000 revealed similar 
findings.  The veteran was seen in August 2001 with 
complaints of pressure in the right ear with dizziness on 
position change of two weeks' duration.  He denied drainage 
and trauma.  Upon examination, it was noted that he had dull 
frontal headaches, and had had intermittent positional 
vertigo for three to six months.  He indicated that there had 
been no prior problem with headaches.  Following examination, 
a diagnostic impression of labyrinthitis was rendered.  
Antivert was prescribed.  Magnetic resonance imaging of the 
head was ordered to rule out a lesion.  Reference was made to 
sinus headache of new onset. 

A VA dermatological examination was conducted in October 
2001.  At that time the veteran gave a history of an eruption 
in the groin and axilla while in Vietnam.  He was not treated 
at that time.  He also complained of irritated fibromas in 
the axilla and groin.  The diagnoses were multiple 
acrochordons, groin and axilla and irritant contact 
dermatitis, axilla and groin.   

The veteran underwent VA audiology examination in November 
2001.  He provided history to the effect that while in the 
Navy, he had an ear infection in the right ear, and that it 
had never been the same since that time.  He said that he 
still had occasional infections in that ear, as well as a 
pressure and a popping sensation on a routine basis.  The 
appellant related that he had no vertigo currently, but had 
had a bout of such a year and half before.  Following 
audiometric study, the examiner noted that an ear, nose and 
throat (ENT) consultation would be scheduled to evaluate the 
popping and pressure in the right ear. 

Upon examination in December 2001 for ear disease purposes, 
it was noted that the veteran was complaining of tinnitus by 
history and difficulty hearing.  He denied discharge from the 
ear and said he was not on medication for it.  Physical 
examination disclosed a normal auricle and ear canal, and 
normal tympanic membranes, bilaterally.  The external, middle 
and inner ear was observed to be normal.  No tenderness was 
elicited over the mastoid.  There was no clinical evidence of 
active disease in the external, middle or inner ear.  
Following examination, diagnoses of tinnitus by history, no 
active ear disease, and bilateral sensorineural hearing loss 
were rendered.

A VA otolaryngology clinic note dated in February 2002 
indicated that the appellant was there for follow-up and was 
still unable to clear the right ear.  Examination showed 
thickened tympanic membranes without effusion.  It was noted 
that he was on Flonase which was continued.  On follow-up in 
April 2002, he referred to a persistent feeling of pressure 
in the right ear.  Mild edema of the nose was observed.  
Nasal endoscopy revealed a superior midline nasopharyngeal 
mass.  The tympanic membranes were intact with no evidence of 
fluid.  On physical examination in May 2002, the ear canals 
were clear and the tympanic membranes were translucent.  A 
history of seasonal allergies with some sinus symptoms was 
recorded at that time.

The veteran presented testimony during a hearing before the 
undersigned Veterans Law Judge sitting at the RO in March 
2004 which is to the effect to the effect that he had 
treatment for an ear infection in Vietnam and that since that 
time, he had been left with a numbness or pressure feeling in 
the ear.  He further stated that while on board ship he 
treated the skin disorder himself.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. § 1110 (West 2002).   
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2003).  

The veteran's statements and testimony describing the 
symptoms of his disability are considered competent evidence.  
However, where the determinant issue involves a question of 
medical diagnosis or medical causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

Right Ear 

The evidence shows that the appellant received treatment for 
right ear infections in service.  However, the September 1970 
service separation examination showed no pertinent pathology.  
Additionally, the first post service indication of right ear 
complaints was in 2000 when he reported pressure in the right 
ear.  This is more than 30 years after service.  Furthermore, 
the VA compensation examination in December 2001 found no 
active ear disease nor any associated residual disability.  
Subsequent VA outpatient treatment records fail to show the 
presence of any disability associated with right ear 
infections.  Without current clinical evidence showing the 
presence of right ear infections or any residuals pathology 
related to service, service connection must be denied. The 
evidence is not in equipoise and the application of benefit 
of the doubt provisions on the veteran's behalf is not 
warranted; see 38 C.F.R. § 3.102 (2003).

Skin Disorder of the Groin and Axillae

The service medical records show no treatment of a skin 
disorder involving the groin and axillae.  It is noted that 
the veteran indicated that he treated the skin disorder 
himself.  However, the September 1970 service separation 
examination showed no pertinent pathology.  Additionally, the 
first post service clinical evidence of skin problems was in 
1999, many years after service.   Multiple acrochordons, 
groin and axilla and irritant contact dermatitis, axilla and 
groin were diagnosed during the 2001 VA examination.  
However, there is no medical evidence, which relates these 
skin disorders to service.  According, it is the judgment of 
the Board that service connection for a skin disorder of the 
groin and axillae is not warranted.  The evidence is not in 
equipoise and the application of benefit of the doubt 
provisions on the veteran's behalf is not warranted; see 38 
C.F.R. § 3.102 (2003).


ORDER

Service connection for residuals of right ear infection and a 
skin disorder of the groin and axillae is denied.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



